DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-5 is/are pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the material".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a second material”.  The Examiner suggests “a first material” for the instance of “a material” to clearly distinguish the materials from one another.  
Claim(s) 2-5 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi, et al (Takahashi) (JP 2001 327609)(provided by Applicant with 10/8/2020 IDS).
Regarding Claim 1, Takahashi teaches a stent that is released from a sheath and placed in a living body lumen (e.g. abstract), the stent comprising: 
a skeleton portion in a tubular form (e.g. Figure 1, #2), the skeleton portion being stretchable in an axial direction (the skeleton is able to be stretched axially as there are open spaces between turns in sections #8) and both expandable and contractable in a radial direction substantially perpendicular to the axial direction (e.g. [0009], self-expandable; [0019], expanded and reduced diameter states); and 
a stretch restriction portion (e.g. Figure 1, section #7) that restricts axial stretching of the skeleton portion (cover #3 restricts axial movement because the portion of #2 in section #7 is embedded between two layers of material, e.g. [0021], and therefore fixed in place), 
wherein the stretch restriction portion is made of a material (e.g. [0022]-[0023], synthetic resin) different from the material for the skeleton portion (e.g. [0013], metal), and restricts the axial stretching of the skeleton portion when the skeleton portion contracts in the radial direction while being accommodated in the sheath (cover #3 restricts axial movement during contraction because the portion of #2 in section #7 being embedded between two layers of material restricts movement of a given turn of the stent body relative to adjacent turns and relative to the turns in the uncovered section #s 8).

Regarding Claim 2, the stretch restriction portion restricts the axial stretching of the skeleton portion when the stent accommodated in the sheath is axially displaced relative to the sheath (cover #3 restricts axial movement in all states, including delivery from a sheath, of compression for the same reason as noted supra for claim 1).
Regarding Claim 3, the skeleton portion is formed of at least one wire rod wound in a spiral shape (e.g. Figure 1), and the stretch restriction portion is disposed along the axial direction of the skeleton portion (e.g. Figure 1) on at least one of an inner face and an outer face of the skeleton portion (e.g. Figure 1).
Regarding Claim 4, there is a membrane portion (e.g. additional layer formed by the material described in [0031]) that constitutes a stent main body together with the skeleton portion (e.g. Figure 1, [0031]) and is disposed in a space formed by the wire rod of the skeleton portion (e.g. Figure 1, [0031], ).
Regarding Claim 5, the stretch restriction portion is made of at least one of a biocompatible thread and a biocompatible cloth (e.g. [0022], [0031]).

Relevant Prior Art
US 2017/0296325 to Marrocco, et al teaches a tubular and helical skeleton portion that is radially expandable and collapsable and a stretch restriction portion of a material different than that of the skeleton (e.g. Figures 6-7, [0040], [0039], [0026]).  
US 2011/0264186 to Berglung, et al teaches a tubular and helical skeleton portion that is radially expandable and collapsable and a stretch restriction portion of a material different than that of the skeleton (e.g. Figures 11-12, [0031], [0046]).
US 6,569,191 B1 to Hogan teaches a tubular and helical skeleton portion that is radially expandable and collapsable and a stretch restriction portion of a material different than that of the skeleton (e.g. Figure 4, column 8, lines 16-34, column 7, lines 39-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        9/9/2022